Citation Nr: 1102604	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-09 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a 
right shoulder disability, prior to July 20, 2009.

2.  Entitlement to an evaluation in excess of 20 percent for a 
right shoulder disability, post-operative, from November 1, 2009.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a compound fracture of the right thumb.

4.  Entitlement to a compensable evaluation for a right thumb 
scar.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 1980 to March 1985.
 
These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the appellant's claim for an evaluation in 
excess of 20 percent for a right shoulder disability.  An October 
2009 rating decision granted a temporary total (100 percent) 
convalescence rating pursuant to 38 C.F.R. § 4.30, effective July 
20, 2009 through October 31, 2009, and an evaluation of 20 
percent, effective November 1, 2009. 

As the RO did not assign the maximum disability rating possible, 
the appeal for a higher evaluation for a right shoulder 
disability prior to rotator cuff surgery, and a higher evaluation 
for a right shoulder disability, post-operative, remain before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

This case was previously before the Board in March 2010 and 
remanded for additional development.  For the reasons discussed  
below, the Board finds that the RO substantially complied with 
the mandates of the March 2010 remand and will proceed to 
adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002). 

In the March 2010 remand, the Board found that a claim for a 
total disability rating for compensation based on individual 
unemployability (TDIU) had been raised by the record.  See Rice 
v. Shinseki, 22 Vet.App. 477, 453 (2009).  The Board remanded the 
issue of TDIU for adjudication.  A July 2010 rating decision 
denied entitlement to TDIU.  The record does not indicate that 
the appellant appealed the decision.  Consequently, the Board 
does not have jurisdiction to address the TDIU claim.  


FINDINGS OF FACT

1.  From May 23, 2005 through July 19, 2009, the appellant's 
right shoulder disability was manifested as pain, including on 
use, productive of motion of the arm to shoulder level.

2.  From November 1, 2009, the appellant's right shoulder 
disability has been manifested as pain, including on use, 
productive of motion of the arm to shoulder level.

3.  The appellant's residual disability of a right thumb compound 
fracture is manifested by subjective complaints of thumb pain, 
with no evidence of a gap between the right thumb pad and the 
fingers and no objective evidence of pain.

4.  The appellant's right thumb scar is asymptomatic, with no 
demonstration of associated functional impairment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for a 
right shoulder disability, during the rating period on appeal 
from May 23, 2005, through July 19, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5201 
(2009).

2.  The criteria for an evaluation in excess of 20 percent for a 
right shoulder disability, post-operative, from November 1, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5201 (2010).

3.  The criteria for an evaluation in excess of 10 percent  for 
residuals of a compound fracture of the right thumb have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 8515-8615 
(2010).

4.  The criteria for a compensable evaluation for a right thumb 
scar have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (2010); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect prior to 
October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  When all the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which case, 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  

Prior to initial adjudication of the appellant's claim, a letter 
dated in June 2006 fully satisfied the duty to notify provisions, 
including notice of the degree of disability.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; 
Dingess/Hartman at 490.  Hence, the timing of the VCAA notice was 
in compliance with Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Court observes the Court's holding in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice 
requirements in an increased rating case.  However, the case was 
recently overturned in part by the Federal Circuit.  See Vazquez-
Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  Hence, it 
need not be further discussed in this decision.  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in June 
2006, April 2007, April 2008, and May 2010.  The appellant has 
not reported receiving any recent treatment specifically for the 
conditions (other than at VA, records of which are in the file), 
and there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA outpatient 
treatment records.  They provide findings pertinent to the rating 
criteria.  The examinations in this case are adequate upon which 
to base a decision.  The Board also finds that the May 2010 VA 
examination complies with the March 2010 Board remand.  See 
Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

II.  Legal Criteria

a. Disability Evaluations

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the appellant.  Id. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential in 
determining the level of current impairment that the disability 
is considered in the context of the entire recorded history.  
38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is 
appealing the rating for an already established service-connected 
condition, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505, 509-10 (2007).

b. Disabilities of the Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40 and 4.45 (2010), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2010).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, or 
pain on movement.  Id. § 4.45.

As a general matter, the Board observes that the words 'slight,' 
'moderate,' and 'severe' as used in the various diagnostic codes 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are 'equitable and just.'  See 38 
C.F.R. § 4.6 (2010).



II. Right Shoulder

a. Legal Criteria

The evidence in this case reflects that the appellant's right arm 
is his dominant (major) extremity.  See 38 C.F.R. § 4.69 (2010); 
May 2010 VA examination report.  A distinction is made between 
major and minor musculoskeletal groups for rating purposes, and 
only one extremity is to be considered major.  
 
Under Diagnostic Code 5201, limitation of motion of the arm to 
shoulder level in the major extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side and 
shoulder level warrants a 30 percent evaluation for the major 
extremity.  Limitation of motion to 25 degrees from the side 
warrants a 40 percent evaluation for the major extremity.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).  

Normal forward elevation (flexion) and abduction of the shoulder 
is from 0 degrees to 180 degrees; full range of internal and 
external rotation is from 0 to 90 degrees. See 38 C.F.R. § 4.71, 
Plate I (2010).  

b. Analysis

i. Prior to July 20, 2009

The appellant contends that he is entitled to an evaluation in 
excess of 20 percent for a right shoulder disability, prior to 
July 20, 2009.  For the reasons that follow, the Board concludes 
that a higher evaluation is not warranted.

A July 2002 rating decision granted service connection for right 
shoulder glenohumeral arthritis and impingement with an initial 
evaluation of 10 percent, effective July 17, 2002.  A July 2004 
rating decision granted an increased evaluation of 20 percent, 
effective March 26, 2004.  

The appellant's claim for an increased evaluation was received on 
May 24, 2006.  As such, the rating period on appeal is from May 
23, 2005.  38 C.F.R. § 3.400(o)(2) (2010).

The appellant was seen for a VA examination in June 2006.  The 
appellant's right shoulder had active and passive flexion of 0 to 
150 degrees, and flexion against strong resistence of 0 to 130 
degrees.  The right shoulder had active and passive abduction of 
0 to 130 degrees, and abduction against strong resistence of 0 to 
120 degrees.  The right shoulder had active and passive external 
rotation of 0 to 70 degrees, and external rotation against strong 
resistence of 0 to 50 degrees.  The right shoulder had active and 
passive internal rotation of 0 to 55 degrees, and internal 
rotation against strong resistence of 0 to 50 degrees.  There was 
no additional limitation of motion on repetitive use on any of 
the range of motion tests.  The appellant reported that there 
were recurrent shoulder dislocations, and guarding of movements, 
with only movement at shoulder level.  A June 2006 X-ray report 
of the right shoulder indicated that there was moderate narrowing 
of the joint space and mild spurring.  There was no fracture or 
erosion.  

The appellant was also seen for a VA examination in April 2007.  
The right shoulder had active flexion of 0 to 170 degrees and 
passive flexion of 0 to 170 degrees with no additional limitation 
of motion on repetitive use.  The right shoulder had active and 
passive abduction range of motion of 0 to 120 degrees, with pain 
beginning at 110 degrees.  There was additional limitation of 
motion on repetitive use, from 120 to 100 degrees, due to pain.  
The right shoulder had active and passive external rotation of 0 
to 90 degrees with no limitation of motion on repetitive use.  
The right shoulder had active and passive internal rotation of 0 
to 60 degrees with no limitation of motion on repetitive use.  
The appellant reported recurrent shoulder dislocations, but there 
was no guarding of movements.  The April 2007 VA examination 
report noted that the appellant had chronic pain and partial 
dislocation in his right shoulder with moderate degenerative 
joint disease.  

In a May 2007 VA treatment record the appellant reported numbness 
and tingling in his right arm from the shoulder down to the 
fingers.  He also reported that he experienced clicks and partial 
subluxation of the shoulder.  

An August 2007 MRI report of the right shoulder reflects that the 
appellant reported persistent shoulder pain with weakness.  The 
MRI report indicated that there was a complete tear of the 
supraspinatus tendon with retraction but no significant muscle 
atrophy.  There was degeneration of the bicipital labral complex 
with suspicious torn proximal bicipital tendon.  There was 
probably debris or loose bodies in the axillary recess.  The 
appellant's VA treatment records reflect that he received 
corticosteroid injections for his right shoulder pain.  See 
August 2007 VA treatment record.            

An April 2008 VA examination report reflects that that 
appellant's right shoulder had right shoulder flexion and 
abduction of 0 to 100 degrees.  The right shoulder had internal 
and external rotation of 0 to 60 degrees.  There was objective 
evidence of pain following repetitive motion and additional 
limitation of motion after three repetitions due to pain.  After 
repetitive motion, the appellant had right shoulder flexion and 
abduction of 0 to 90 degrees, and internal and external rotation 
of 0 to 60 degrees.  The April 2008 VA examination report also 
reflected that the appellant's right shoulder had residuals of 
tendon damage in the form of decreased range of motion in the 
right upper extremity.  The right upper extremity muscle function 
was 4.  

The April 2008 VA examination indicates that the appellant 
reported deformity, giving way, instability, pain, stiffness, 
weakness, incoordination, and decreased speed of joint motion due 
to his right shoulder disability.  He reported episodes of 
dislocation or subluxation one to three times a month.  The 
appellant reported weekly flare-ups of joint disease that last 
for one to two weeks.

An April 2008 VA examiner opined that it was at least as likely 
as not that the rupture/tear of the right bicipital and 
supraspinatus tendon was caused by or a result of the appellant's 
service-connected right shoulder glenohumeral arthritis and 
impingement.  

To achieve the next-higher evaluation under Diagnostic Code 5201, 
for a major extremity, the appellant's right arm must have 
limitation of motion to midway between side and shoulder level.  
Although the evidence of record indicates the appellant's right 
shoulder had limitation of motion due to pain, there is no 
indication that the appellant's right arm had limitation of 
motion to midway between side and shoulder level.  The June 2006 
VA examination report indicated that the appellant's right arm 
had only movement to shoulder level, warranting a 20 percent 
evaluation.  Therefore, an evaluation in excess of 20 percent is 
not warranted under Diagnostic Code 5201, prior to July 20, 2009.

The Board has appropriately considered additional functional loss 
due to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. 
App. at 206-07.  The Board acknowledges the appellant's 
complaints of right shoulder pain noted during the above range of 
motion testing at the April 2008 VA examination.  Nevertheless, 
the test for a higher rating under DeLuca is not pain in and of 
itself, but the additional functional limitation that such pain 
causes.  Here, the objective evidence does not reveal findings of 
additional limited function such as to warrant a higher rating.  
In the June 2006 and April 2007 VA examinations, there was no 
additional limitation of motion of the right shoulder upon 
repetition.  In the April 2008 VA examination, the appellant's 
right shoulder flexion and abduction decreased 10 degrees, to 90 
degrees, and the internal and external rotation remained the 
same, at 60 degrees, upon repetition of motion.  Thus, the Board 
finds that the appellant's right shoulder pain has already been 
contemplated in the presently assigned 20 percent evaluation 
under Diagnostic Code 5201.  Even with consideration under the 
criteria set forth in 38 C.F.R. § 4.40 and 4.45 and Deluca v. 
Brown, 8 Vet. App. 202 (1995), the Board finds that there has 
been no demonstration by clinical evidence of record that the 
additional functional impairment due to pain, including on use, 
is comparable to the criteria for a rating in excess of 20 
percent under any applicable diagnostic code based on limitation 
of motion.  

The Board further notes that although the appellant has arthritis 
in the right shoulder, a separate evaluation for arthritis is not 
warranted as this would create pyramiding because limitation of 
motion is already considered in the current 20 percent rating.  
38 C.F.R. § 4.14 (2006).  

The Board has also considered other potentially applicable 
Diagnostic Codes.  The evidence of record does not document 
ankylosis of the scapulohumeral articulation.  Thus, an increased 
evaluation is not warranted under Diagnostic Code 5200.  
 
Diagnostic Code 5202 provides for an evaluation of 20 percent for 
recurrent dislocation of the major humerus at the scapulohumeral 
joint with infrequent episodes, and guarding of movement only at 
shoulder level.  An evaluation of 30 percent is warranted for 
recurrent dislocation with frequent episodes and guarding of all 
arm movements.  The evidence reflects that the appellant has 
experienced dislocation of his shoulder.  In the June 2006 VA 
examination, the appellant reported that there were recurrent 
shoulder dislocations, and guarding of movements, with only 
movement at shoulder level.  The April 2007 VA examination report 
noted that the appellant had chronic pain and partial dislocation 
in his right shoulder with moderate degenerative joint disease.  
The April 2008 VA examination report reflects that the appellant 
reported episodes of dislocation or subluxation one to three 
times a month.  The VA examiner noted that there were recurrent 
shoulder dislocations.  The Board notes that separate disability 
evaluations may be assigned for distinct disabilities resulting 
form the same injury so long as the symptomatology for one 
condition is not 'duplicative of or overlapping with the 
symptomatology' of the other condition.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  In this case, the Board finds that as the 
appellant is already evaluated at 20 percent due to limitation of 
motion of the major arm at shoulder level due to pain, a separate 
evaluation for dislocation of the shoulder with guarding of 
movement at shoulder level would be duplicative of the current 
disability evaluation and result in pyramiding.  Further, the 
appellant is not entitled to a higher evaluation under Diagnostic 
Code 5202 for dislocation of the major humerus at the 
scapulohumeral joint because the evidence does not indicate the 
appellant had frequent episodes of dislocation with guarding of 
all arm movements.  Additionally, the evidence fails to show that 
there is a malunion, nonunion, fibrous union, or loss of the head 
of the humerus, or marked deformity of the major humerus.  
Therefore, the Board concludes that the appellant is not entitled 
to a higher evaluation under the other provisions of Diagnostic 
Code 5202.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent evaluation is 
granted for malunion or nonunion without loose movement; a 20 
percent evaluation is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  As 
there is no evidence of impairment of the clavicle of scapula of 
the right arm, a higher evaluation is not warranted under 
Diagnostic Code 5203.

The appellant has a scar from previous surgery to the right 
shoulder.  The June 2006 VA examination report notes that the 
appellant's right shoulder had a 12 centimeter anterior shoulder 
scar.  The April 2007 VA examination report also reflects that 
the appellant had a scar at the anterior surface of the right 
shoulder that continues to the mid-axillary region.  The 
appellant reported that with extremes of motion he feels 
stretching of the scar, however, motion is actually limited by 
the threat of dislocation.  The maximum width of the scar was 0.5 
centimeters and the maximum length was 13 centimeters.  There was 
no tenderness on palpation, adherence to underlying tissue, 
underlying soft tissue damage, or skin ulceration or breakdown 
over scar.  The scar did not result in limitation of motion or 
loss of function.  The April 2008 VA examination report reflects 
that the appellant's right shoulder scar was 13 centimeters.  It 
was not painful, tender to touch, or adherent.  

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7805.  In October 2008, during the pendency of the 
appeal, the diagnostic criteria pertaining to the skin were 
amended effective October 23, 2008.  The changes only apply to 
applications received by VA on or after October 23, 2008, or if a 
veteran was previously evaluated under Diagnostic Codes 7801-7805 
and requests review under the clarified criteria.  See 73 Fed. 
Reg. 54708 (September 23, 2008).  Neither situation applies in 
this case.  Consequently, the Board finds that the revisions to 
the skin regulations that took effect October 23, 2008 are not 
for application here.  

Diagnostic Codes 7800 applies to disfigurement of the head, face, 
or neck, and thus is not applicable.  Diagnostic Code 7801 
applies to scars other than head, face, or neck, that are deep or 
that cause limited motion.  As the VA examination reports do not 
indicate that the appellant's should scar as deep or caused 
limited motion, Diagnostic Code 7801 is not for application here.  

Under Diagnostic Code 7802, a 10 percent evaluation is warranted 
for scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion with areas of 
144 square inches or greater.  The April 2007 VA examination 
report indicated that the maximum width of the shoulder scar was 
0.5 centimeters and the maximum length was 13 centimeters.  Thus, 
Diagnostic Code 7802 is not for application. 

The evidence of record does not indicate that the appellant's 
right shoulder scar was painful on examination.  Therefore, 
Diagnostic Code 7804 is not for application.  Diagnostic Code 
7805 applies to other scars, which should be rated on limitation 
of function of the affected part.  There is no indication that 
the appellant's scar caused limitation of function of the right 
shoulder.  Thus, Diagnostic Code 7805 is not applicable.

While the appellant is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms are consistent with the assigned schedular 
evaluation.  

For the reasons discussed above, the Board finds that the 
appellant is not entitled to an evaluation in excess of 20 
percent for a right shoulder disability, prior to July 20, 2009.  
Consequently, the benefit-of-the-doubt rule is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ii. From November 1, 2009
 
The appellant had a right shoulder arthroscopy with rotator cuff 
repair in July 2009.  See July 2009 VA treatment record.  An 
October 2009 rating decision granted a temporary evaluation of 
100 percent effective July 20, 2009, to October 31, 2009, based 
on surgical or other treatment necessitating convalescence.  An 
evaluation of 20 percent is assigned from November 1, 2009.

A December 2009 VA treatment record indicated that the appellant 
had pain in his shoulder.  A May 2010 VA examination report 
reflects that the appellant's right shoulder had flexion of 110 
degrees, abduction of 120 degrees, internal rotation of 60 
degrees, and external rotation of 70 degrees.  There was 
objective evidence of pain following repetitive motion.  However, 
there were no additional limitations after three repetitions of 
range of motion.  The May 2010 VA examination report notes that 
there was tenderness, pain at rest, and guarding of movement of 
the right shoulder.  A May 2010 X-ray indicated there was severe 
narrowing of the subacromial space consistent with complete 
rotator cuff tear.  Degenerative arthritis was also seen of the 
acromioclavicular and glenohumeral joints.  

Based on the foregoing and consideration of the factors including 
functional impairment due to pain as addressed under 38 C.F.R. §§ 
4.40 and 4.45, the Board finds that a next-higher 30 percent 
rating is not warranted, from November 1, 2009.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997); DeLuca v. Brown, 8, Vet. App. 202 
(1995).  As noted above, under Diagnostic Code 5201, the next-
higher 30 percent evaluation may be assigned for limitation of 
motion midway between the side and shoulder.  The May 2010 VA 
examination report does not reflect that the appellant's right 
shoulder motion was limited to midway between the side and 
shoulder level.  Indeed, the right shoulder range of motion was 
greater than it was on VA examination in April 2008, prior to the 
July 2009 surgery.  Although the May 2010 VA examination report 
reflects that the appellant experienced pain in his right 
shoulder, there was no additional limitation of motion upon 
repetition of movement.  There has been no demonstration of 
additional functional impairment due to pain, including on use, 
comparable to the criteria for a rating in excess of 20 percent 
under any applicable diagnostic code based on limitation of 
motion.

The Board has also considered other potentially applicable 
Diagnostic Codes.  The evidence of record does not document 
functional impairment more comparable to ankylosis of the 
scapulohumeral articulation.  Thus, an increased evaluation is 
not available under Diagnostic Code 5200.  Further, the evidence 
also fails to show that there is nonunion, fibrous union, or loss 
of the head of the humerus.  The May 2010 VA examination report 
indicates that the appellant has not experienced shoulder 
dislocation since the surgery.  Therefore, the Board concludes 
that the appellant is not entitled to a higher evaluation under 
Diagnostic Code 5202.  There was also no evidence of impairment 
of the clavicle or scapula, thus, Diagnostic Code 5203 is not 
applicable.  

The May 2010 VA examination report noted that the appellant had a 
surgical scar on the anterior joint line right shoulder.  The VA 
examiner noted that there was no skin breakdown over the scar and 
he reported no pain.  The Board notes that the report later noted 
that the scar was painful.  The report notes that the maximum 
width of the scar is 0.5 centimeters, and the maximum length is 
13 centimeters.  It was superficial, with no inflammation, edema, 
or keloid formation.  There was no abnormal texture or underlying 
soft tissue loss.  The skin was not indurated or inflexible.  The 
contour was not elevated or depressed, it was not adherent to 
underlying tissue, and there were no other disabling effects.

As noted above, Diagnostic Code 7800 applies to disfigurement of 
the head, face, or neck, and thus is not applicable.  Diagnostic 
Code 7801 applies to scars other than head, face, or neck, that 
are deep or that cause limited motion.  As the VA examination 
reports do not indicate that the appellant's shoulder scar as 
deep or caused limited motion, Diagnostic Code 7801 is not for 
application here.  

Under Diagnostic Code 7802, a 10 percent evaluation is warranted 
for scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion with areas of 
144 square inches or greater.  The May 2010 VA examination report 
indicated that the maximum width of the shoulder scar was 0.5 
centimeters and the maximum length was 13 centimeters.  Thus, 
Diagnostic Code 7802 is not for application. 

Diagnostic Code 7805 applies to other scars, which should be 
rated on limitation of function of the affected part.  There is 
no indication that the appellant's scar caused limitation of 
function of the shoulder.  Thus, Diagnostic Code 7805 is not 
applicable.

Diagnostic Code 7804 provides for a 10 percent evaluation for a 
superficial scar that is painful on examination.  The May 2010 
report provided conflicting information pertaining to whether the 
scar was painful.  The VA examiner noted that the appellant 
reported no pain, and later noted that the scar was painful.  
There were no signs of skin breakdown or inflammation and the 
scar was superficial.  There is no other evidence in the record 
that the appellant's scar was painful.  In general, evaluation of 
the same disability or the same manifestations of disability 
under multiple diagnoses (i.e., pyramiding) is to be avoided.  
38 C.F.R. § 4.14(2010); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating where 
the symptomatology is distinct and separate.  In this case, the 
appellant's 20 percent evaluation is based on limitation of 
motion of the arm due to pain.  As the appellant has already been 
compensated for limitation of motion due to pain and the overall 
evidence indicates the appellant's scar is not painful, the Board 
finds that additional compensation, based on the scar, is not 
warranted. 

While the appellant is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms are consistent with the assigned schedular 
evaluation.

The Board finds that the clinical evidence of record regarding 
the increased rating claim does not show distinct time periods 
exhibiting symptoms warranting further staged evaluations than as 
already shown by the record.  Hart, 21 Vet. App. at 509-10.  

For the reasons discussed above, the Board finds that the 
appellant is not entitled to an evaluation in excess of 20 
percent for a right shoulder disability, post-operative, from 
November 1, 2009.  Consequently, the benefit-of-the-doubt rule is 
not applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



III. Right Thumb

a. Residuals of Compound Fracture of the Right Thumb

i. Legal Criteria

The appellant's right thumb disability is currently evaluated 
under Diagnostic Code 8515-8615.  Under Diagnostic Code 8515 (or 
Diagnostic Code 8615 for median nerve neuritis), a 10 percent 
evaluation may be granted for mild incomplete paralysis of the 
median nerve for the major upper extremity.  A 30 percent 
evaluation requires moderate incomplete paralysis of the major 
upper extremity.  Pursuant to 38 C.F.R. § 4.123, the maximum 
rating which may be assigned for neuritis not characterized by 
organic changes will be that for moderate incomplete paralysis.  
As the appellant's right thumb is evaluated under Diagnostic Code 
8615, for neuritis, the maximum rating which may be assigned is 
30 percent.    

ii. Analysis

In a February 1998 rating decision, the appellant was granted 
service connection for a compound fracture of the right thumb, 
with residual pain and right grip weakness, with an evaluation of 
10 percent effective October 29, 1997.  

The appellant's claim for an increased evaluation was received on 
May 24, 2006.  As such, the rating period on appeal is from May 
23, 2005.  38 C.F.R. § 3.400(o)(2) (2010).

The June 2006 VA examination report reflects that the appellant's 
right thumb's carpal-metacarpal joint had active, passive and 
active against strong resistance range of motion of -20 to 50 
degrees.  The right thumb had metacarpal-phalangeal joint active, 
passive, and active against strong resistance range of motion of 
0 to 70 degrees.  The right thumb interphalangeal joint had 
active, passive, and active against strong resistance range of 
motion of 0 to 50 degrees.  There was no additional limitation of 
motion on repetitive use.  The VA examiner noted that multiple 
range of motion and fatigability tests were done with no decrease 
in strength or dexterity found.  June 2006 X-rays of the right 
hand revealed no significant abnormality.  The report noted there 
was no ankylosis or deformity of the digits.  There was no gap 
between the thumb pad and tips of fingers in attempted opposition 
of thumb to fingers.  There was no gap between the finger and 
proximal transverse crease of the hand on maximal flexion of 
finger.  Hand strength and dexterity were normal upon physical 
examination.  The June 2006 VA examination report reflects that 
the appellant reported that he experiences pain in the right 
thumb, and numbness when he works.  He reported that he had 
overall decreased strength and dexterity.  

The April 2007 VA examination report reflects that the 
appellant's right thumb symptoms were unchanged from his previous 
June 2006 VA examination.  The right thumb metacarpal-phalangeal 
joint had active and passive flexion of 0 to 75 degrees.  There 
was no pain on active or passive motion or after repetitive use.  
There was no additional loss of motion on repetitive use of the 
joint.  There was no ankylosis or deformity of the digit.  There 
was no gap between the thumb pad and tips of fingers on attempted 
opposition of thumb to fingers, or between the finger and 
proximal transverse crease of hand on maximal flexion of the 
finger.  There was no decreased strength with pushing, pulling 
and twisting.  There was no decreased dexterity for twisting, 
probing, writing, touching and expression.  

The May 2010 VA examination report reflects that there was no gap 
between the right thumb pad and the fingers, and no objective 
evidence of pain in the right thumb.  After repetitive motion 
with the right thumb, there was no evidence of pain and no 
additional (or new) limitation of motion.  There was no ankylosis 
of the right thumb or deformity of one or more digits.  The thumb 
did not have decreased strength for pushing, pulling and 
twisting, or decreased dexterity for twisting, probing, writing, 
touching and expression.  A May 2010 X-ray of the right hand 
noted that other than a volar to the PIP joint of the middle 
finger, the hand was otherwise unremarkable.  

The May 2010 VA examiner noted that the appellant's right thumb 
disability led to decreased manual dexterity, decreased strength 
and pain.   The VA examiner noted that the right thumb disability 
would have a mild to moderate impact on his ability to perform 
physical employment due to pain and would have a mild impact on 
his ability to perform sedentary employment which required 
repetitive grasp due to pain.  

The Board finds that the evidence does not support an evaluation 
in excess of 10 percent for a right thumb disability under 
Diagnostic Codes 8515-8615.  The next-higher evaluation of 30 
percent requires moderate incomplete paralysis of the median 
nerve.  The evidence does not reflect that the appellant has 
moderate incomplete paralysis of the median nerve in the right 
thumb.  The June 2006, April 2007 and May 2010 VA examination 
reports reflect that the appellant's thumb had a normal range of 
motion and no paralysis was noted.  Consequently, the evidence 
does not support a finding of a higher evaluation under 
Diagnostic Codes 8515-8615.

The Board has also considered other potentially applicable 
diagnostic codes.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5228, 
a 20 percent rating may be granted for limitation of motion of 
the thumb of the major extremity with a gap of more than two 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A rating of 10 percent may be 
granted for a gap of one to two inches between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers, and 
a noncompensable rating may be granted for limitation of motion 
of the thumb with a gap of less than one inch between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  The June 2006, April 2007, and May 2010 VA examinations 
reflect that there was no gap between the thumb pad and tips of 
fingers in attempted opposition of thumb to fingers.  
Additionally, the VA examination reports reflect that there was 
no additional limitation of motion of the thumb due to pain.  
Therefore, the appellant is not entitled to a higher evaluation 
under Diagnostic Code 5228, even with consideration under the 
criteria set forth in 38 C.F.R. § 4.40 and 4.45 and Deluca v. 
Brown, 8 Vet. App. 202 (1995).  

Diagnostic Code 5224 provides for a rating of 20 percent for 
unfavorable ankylosis of the thumb of the major extremity, and a 
10 percent rating for favorable ankylosis of the thumb.  The VA 
examination reports indicated that there was no ankylosis of the 
right thumb.  Therefore, Diagnostic Code 5224 is not for 
application.  

The Board finds that the evidence of record regarding the claim 
for an increased evaluation for a right thumb disability does not 
show distinct time periods exhibiting symptoms warranting staged 
evaluations.  Hart, 21 Vet. App. at 509-10.  

For the reasons discussed above, the Board finds that the 
appellant is not entitled to an evaluation in excess of 10 
percent for his right thumb disability during the rating period 
on appeal.  While the appellant is competent to report the 
symptoms he experiences, and the Board finds him credible in this 
regard, except where in contrast to objective clinical findings, 
the reported symptoms are consistent with the assigned schedular 
evaluation.  Accordingly, the Board finds that the preponderance 
of the evidence is against the appellant's claim.  Consequently, 
the benefit-of-the-doubt rule is not applicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Right thumb scar associated with right thumb fracture

i. Applicable Criteria

The appellant's right thumb scar is currently evaluated under 
Diagnostic Code 7805.  As noted above, during the pendency of the 
appeal, the diagnostic criteria pertaining to the skin were 
amended effective October 23, 2008.  The changes only apply to 
applications received by VA on or after October 23, 2008, or if a 
veteran was previously evaluated under Diagnostic Codes 7801-7805 
and requests review under the clarified criteria.  See 73 Fed. 
Reg. 54708 (September 23, 2008).  As neither situation applies in 
this case, the Board finds that the revisions to the skin 
regulations that took effect October 23, 2008, are not 
applicable.  

Diagnostic Code 7805 permits rating the scar based on limitation 
of function of the affected part.  Since the location of the scar 
is on the appellant's right thumb, Diagnostic Codes 5224 (thumb 
ankylosis) and 5228 (limitation of motion) may be considered.  As 
noted above, the diagnostic codes pertaining to impairment of the 
elbow, forearm, wrist, hand, and fingers apply different 
disability ratings based upon whether the major or minor 
extremity is affected.  In this case, the evidence shows that the 
appellant is right-handed, and thus the ratings for the major 
extremity apply.  

Under Diagnostic Code 5224, a rating of 20 percent may be granted 
for unfavorable ankylosis of a major thumb, and a rating of 10 
percent may be granted for favorable ankylosis of a major thumb.  
A note to Diagnostic Code 5224 provides that whether evaluation 
as amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand should also be 
considered.

Diagnostic Code 5228, for limitation of motion of the thumb, 
provides for a 20 percent rating for a gap of more than two 
inches, a 10 percent rating for a gap of one to two inches, and a 
noncompensable rating for a gap of less than one inch, between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  

ii. Analysis

A June 2003 rating decision granted service connection for the 
right thumb scar associated with the right thumb fracture, with a 
noncompensable evaluation, effective July 17, 2002.  A July 2004 
rating decision continued the noncompensable evaluation.  The 
appellant's claim for an increased evaluation was received on May 
24, 2006.  As such, the rating period on appeal is from May 23, 
2005.  38 C.F.R. § 3.400(o)(2) (2010).

The June 2006 VA examination report noted that the appellant had 
an irritable scar on his right thumb carpometacarpal joint area 
with no decrease in strength or dexterity.  He noted experiencing 
pain in his thumb.  There was no gap between the thumb pad and 
tips of fingers on attempted opposition of thumb to fingers.  
There was also no ankylosis of the thumb.

The April 2007 VA examination report reflects that the 
appellant's right thumb scar was at the base of the thumb on the 
dorsum of the right hand and was irregularly shaped.  The maximum 
width of the scar was 2 centimeters, and the maximum length was 
2.5 centimeters.  There was no tenderness on palpation, adherence 
to underlying tissue, limitation of motion or loss of function, 
underlying soft tissue damage, or skin ulceration or breakdown 
over the scar.  The April 2007 VA examination report also noted 
that there was no gap between the thumb pad and tips of fingers 
on attempted opposition of thumb to fingers.  There was also no 
ankylosis.        

The May 2010 VA examination report indicated that the appellant's 
right dorsal first web space scar had a maximum width of 1 
centimeter and a maximum length of 3 centimeters.  The scar was 
not painful, there were no signs of skin breakdown.  It was deep, 
and there was no inflammation, edema or keloid formation.  There 
was no hypo- or hyper-pigmentation.  Skin was not indurated or 
inflexible.  The contour was elevated or depressed and was not 
adherent to underlying tissue.  There were no other disabling 
effects.  The skin had an area of abnormal texture with an area 
of 0.25 centimeters square.  The report also noted that appellant 
had a scar along the palmar aspect of the first metacarpal due to 
surgery.  There was no skin breakdown over the scar.  The scar 
had a maximum width of 0.1 centimeters and a maximum length of 3 
centimeters.  The scar was not painful.  It had no signs of skin 
breakdown.  The scar was superficial, had no hypo- or hyper-
pigmentation, and had no underlying soft tissue loss.  The skin 
was not indurated or inflexible.  It was not adherent to 
underlying tissue.  There were no other disabling effects.

Based on the above evidence, the Board finds that a compensable 
evaluation is not warranted under Diagnostic Code 7805.  The June 
2006, April 2007, and May 2010 VA examination reports do not 
indicate that there was any associated limitation of function.  
There was no ankylosis of the right thumb.  Therefore, a 
compensable evaluation under Diagnostic Code 5224 is not 
warranted.  The examination reports also indicate that there was 
no gap between the appellant's thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  The VA examination 
reports reflect that there was no additional limitation of motion 
of the thumb due to pain.  Consequently, the appellant is not 
entitled to a higher evaluation under Diagnostic Code 5228, even 
with consideration under the criteria set forth in 38 C.F.R. 
§ 4.40 and 4.45 and Deluca v. Brown, 8 Vet. App. 202 (1995).  

The Board also considered other potentially applicable Diagnostic 
Codes.  As Diagnostic Code 7800 applies to disfigurement of the 
head, face, or neck, it is not applicable.  Diagnostic Code 7801 
applies to scars other than head, face, or neck, that are deep or 
that cause limited motion.  As the VA examination reports do not 
indicate that the appellant's thumb scar was deep or caused 
limited motion, Diagnostic Code 7801 is not for application. 

Under Diagnostic Code 7802, a 10 percent evaluation is warranted 
for scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion with areas of 
144 square inches or greater.  As the evidence does not indicate 
that the appellant's scar is 144 square inches or greater, 
Diagnostic Code 7802 is not applicable.

Diagnostic Code 7804 provides for a 10 percent evaluation for a 
superficial scar that is painful on examination.  The June 2006 
VA examination report noted that the appellant had an irritable 
scar of the right thumb carpometacarpal joint area with no 
decrease in strength or dexterity.  Pain of the right thumb was 
identified as a problem associated with the diagnosis.  In the 
April 2007 VA examination report, the appellant did not report 
that his scar was painful and the May 2010 VA examination report 
indicated that the scar was not painful.  As discussed above, the 
appellant is separately evaluated for residuals of a compound 
fracture of the right thumb including pain.  Although the June 
2006 VA examination report indicated that pain of the right thumb 
was a problem associated with the scar diagnosis, it is not clear 
whether the report referred to general thumb pain or a painful 
scar.  The appellant has been separately evaluated for residuals 
of a compound fracture of the right thumb with pain, 
consequently, pain of the thumb may not be considered as it would 
be considered pyramiding.  See 38 C.F.R. § 4.14.  The April 2007 
and May 2010 VA examination reports indicated the appellant's 
scar was not painful.  Therefore, the Board finds that Diagnostic 
Code 7804 is not for application.  

The Board finds that the evidence of record regarding the claim 
for an increased evaluation for a right thumb scar does not show 
distinct time periods exhibiting symptoms warranting staged 
evaluations.  Hart, 21 Vet. App. at 509-10.  

For the reasons discussed above, the Board finds that the 
appellant is not entitled to a compensable evaluation for his 
right thumb scar during the rating period on appeal.  While the 
appellant is competent to report the symptoms he experiences, and 
the Board finds him credible in this regard, except where in 
contrast to objective clinical findings, the reported symptoms 
are consistent with the assigned schedular evaluation.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule is not applicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Extraschedular Evaluation

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of 'exceptional or unusual' 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidenced of 
'exceptional or unusual' circumstances that would preclude the 
use of the regular rating schedule for the disabilities at issue.  
38 C.F.R. § 3.321 (2010).




ORDER

Entitlement to an evaluation in excess of 20 percent for a right 
shoulder disability, prior to July 20, 2009, is denied.

Entitlement to an evaluation in excess of 20 percent for a right 
shoulder disability, post-operative, from November 1, 2009, is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a compound fracture of the right thumb is denied.

Entitlement to a compensable evaluation for a right thumb scar is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


